Case 3:20-cr-00071-SMR-SBJ Document 2 Filed 07/07/20 Page 1 of 2

RECEIVED
JUL 0.72020

CLERK U.S. DISTRICT COURT

IN THE UNITED STATES DISTRICT COURT SQUTHERN DISTRICT OF 1OWA
FOR THE SOUTHERN DISTRICT OF IOWA

UNITED STATES OF AMERICA, ) Criminal No. 3:20-cr-71
)
Vv. ) INDICTMENT
)
DONOVAN RYAN SCHMACHT, ) T. 18 U.S.C. § 922(2)(1)
) T. 18 U.S.C. § 924(a}(2)
Defendant. ) T. 18 U.S.C. § 924(d))
) T. 28 U.S.C. § 2461(c)
THE GRAND JURY CHARGES:
COUNT 1

(Felon in Possession of a Firearm)

That on or about April 20, 2020, in the Southern District of lowa, the
defendant, DONOVAN RYAN SCHMACHT, in and affecting commerce, knowingly
possessed a firearm and ammunition, namely: a loaded black, Taurus semi-auto nine-
millimeter pistol, with serial #TDM37401. At the time of the offense, the defendant
knew he had been convicted of a crime punishable by imprisonment for a term

exceeding one year.

This is a violation of Title 18, United States Code, Sections 922(¢)(1) and
924(a)(2).

THE GRAND JURY FINDS:
NOTICE OF FORFEITURE
That upon conviction for the offenses alleged in Count 1 this Indictment, the

defendant, DONOVAN RYAN SCHMACHT, shall forfeit to the United States,

1

 
Case 3:20-cr-00071-SMR-SBJ Document 2 Filed 07/07/20 Page 2 of 2

pursuant to Title 18, United States Code, Section 924(d), and Title 28, United States
Code, Section 2461(c), all firearms, magazines, and ammunition involved in the
commission of said offenses, including, but not limited te, the firearm and
ammunition identified in Count 1 of this Indictment.

This is pursuant to Title 18, United States Code, Section 924(d) and Title 28,
United States Code, Section 2461(c).

_A TRUE BILL.

 

FOREPERSON

Mare Krickbaum
United States Attorney

Melisa K. Zaehringer
_Assistant United States Attorney

    

 
